DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

 	This Office Action is responsive to the amendment field on 09/21/2022.  Claims 1-2, 4-5, 7-8, 10-11, 13-20, of which claims 1, 11 and 15  are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 6, 9 and 12 is acknowledged. 

	Rejection of claims 6, 9 and 12  is rendered moot in view of their cancellation by the applicant’s amendment, except as specifically set forth below.

	Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.

	Examiner Note - Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Response to Arguments
Applicant’s arguments regarding the rejection of claims 1-2, 4-5, 7-8, 10-11, 13-20 filed on 09/21/2022 have been fully considered but they are not persuasive. The Examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected. 

A new ground(s) of rejection presented in this Office action, which is necessitated by Applicant’s amendment. See MPEP § 706.07(a).

A new ground(s) of rejection presented in this Office action, which is prompted by Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on XX.

	 Applicant’s arguments with respect to claim   [1] have been considered but are moot in view of the new ground(s) of rejection necessitated by the Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on [2].

	The indicated allowability of claim  [1] is withdrawn in view of the newly discovered reference(s) to   [2].  Rejection(s) based on the newly cited reference(s) follow.

 	At the outset, Applicant(s) are reminded that MPEP 2141.02 VI. states: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

	 Applicant’s Argument: "Applicant respectfully disagrees. Claims 1, 11, and 15 have been amended to describe a wet mating connector including redundant pairs of pins configured to convey power signals. The redundant pairs of pins includes a first pin pair and a second pin pair. Each redundant pin pair includes a supply pin and a return pin ... The Office alleges that [0373] of Biester describes a wet mating connector ... This generic description of a wet mate connector cannot be considered equivalent to the configuration of the wet mate connectors as described in amended claims 1, 11, and 15 because Bi ester is entirely silent on the configuration of a wet mate connector as now claimed … Applicant respectfully submits that Biester fails to disclose the amended subject matter of claims 1, 11 and 15 and that claims 1, 11, and 15 are distinguished over Biester to represent allowable subject matter" (Remarks, lines 3-18 of page 7 - redacted, emphasis added)

Examiner Response: Examiner respectfully disagrees. Applicant’s arguments are based on the newly amended limitations, which are addressed in a new ground(s) of rejection, presented in this Office action below.

	 Applicant’s Argument: "Claims 2, 4, 7-8, 10, 16-17, and 19-20 variously depend from claims 1, 11, and 15 and represent allowable subject matter at least because of their dependency from a distinguished and allowable base claim ... Claims 5 and 18 depend from claims 1 and 15, respectively, and thus are distinguished over Bi ester at least because of their dependency from claims 1 and 15." (Remarks, line 18 of page 7 to line 5 of page 8 - redacted, emphasis added)

Examiner Response: Applicant confines his arguments to the patentability of independent claims and does not provide additional arguments addressing the limitation of dependent claims, which are the limitations not already addressed in the independent claim. Accordingly, dependent claim(s) 2, 4-5, 7-8, 10, 13-14 and 16-20 are grouped together and rejected with independent claims 1, 11 and 15, correspondingly. Applicant has waved separate argument of the patentability of the grouped claims in his reply filed on 09/21/2022. Consequently, such common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  MPEP § 2144.03(C) 

Claim Objections
	Claims 1-2, 4-5, 7-8, 10 are objected to because of the following informalities: 
replace the phrase “at least one actuator member” (line 3 of claim 11) with the phrase --the at least one subsea actuator member--, because its antecedent base is found on line 1 of claim 11. 

Claims 2, 4-5, 7-8, 10 are objected due to their dependency to the objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2014/0015449 A1 to Biester et al.

Regarding claim 1, Biester et al. disclose a subsea system, comprising: 
at least one modem unit that receives power signals (¶[0096] At the sea floor 66 or below the surface 64 of the sea, a demodulation of the data signals occurs using a suitable data modulation device 84, again such as a modem); 
at least one valve actuator module (¶[0023] The control and actuating assembly is electrically connected to the one or more electrical devices for the supply of preferably DC voltage. One type of electrical device may comprise an actuator for valves, chokes, and other closure members. The actuator comprises an electric motor being powered by second DC voltage at the remote location ; ¶[0374]] The subsea electronic module also controls the operation of the actuated valves on subsea tree 1020 upon receipt of a command signal from master control station 1100 (see FIG. 32)  responsive to an output provided by the modem unit (¶[0082] users of different computers are able transmit commands, data, etc., to the control and actuation assembly 40 via the multiplexer device 52).


    PNG
    media_image1.png
    668
    504
    media_image1.png
    Greyscale

Biester et al. also disclose the valve actuator module comprises:
a housing (80 in Fig. 2); 
at least one wet mating connector (¶[0372] The ends of each electrical jumper 1254 are terminated with a multi-pin ROV wet mate connector), comprising at least one connection member on an outer surface of the housing and connectable to a power cable that receives the power signals (¶[0373] Electrical connections between the control pods 1080 and subsea trees 1020 are made remotely using wet-mate electrical connectors through a pod mounting base), wherein the at least one wet matting connector includes redundant pairs of pins configured to convey the power signals (¶[0372] a multi-pin ROV wet mate connector); 
wherein the modem unit is in the housing and is connected to said at least one connection member (84 in Fig. 2). Biester et al. disclose all the limitations, as stated above, except for expressly teaching the redundant pairs of pins comprising a first pin pair including a first supply pin and a first return pin, and a second pin pair including a second supply pin and a second return pin. However, providing supply and return path to convey the power signal is a common general knowledge in the art, which comes within the scope of the customary practice followed by persons skilled in the art. Therefore, it would have been obvious to one ordinary skill in the art , before the effective filing date of the claimed invention, to use such known technique of providing supply and return path to convey the power signal with the system of Biester et al. and to arrive at the claimed invention with a reasonable expectation of success based on the common general knowledge.


    PNG
    media_image2.png
    457
    683
    media_image2.png
    Greyscale

Regarding claim 2, Biester et al. disclose as stated above. Biester et al. also disclose wherein: at least one valve actuator module comprises at least one actuator for actuating at least one auxiliary equipment wherein the at least one actuator is responsive to an output provided by the at least one modem unit (¶[0023] One type of electrical device may comprise an actuator for valves, chokes, and other closure members. The actuator comprises an electric motor being powered by second DC voltage at the remote location). 

Regarding claim 4, Biester et al. disclose as stated above. Biester et al. also disclose the at least one valve actuator module is releasable. (¶[0093] a non-fixed (i.e., releasable) connections between, for example, the subsea umbilical and subsea devices may be implemented)

Regarding claim 5, Biester et al. disclose as stated above, except for expressly teaching the at least one connection member comprises a single pin or single socket of the at least one wet mating connector. However, Biester et al. disclose a multi-pin wet mate connector (¶[0372] The ends of each electrical jumper 1254 are terminated with a multi-pin ROY wet mate connector). One of the ordinary skills understands that conventionally one can use not all but some of the pins available  for connection, e.g., only a single pin of a multi-pin wet mate connector.  Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to only a single pin of the multi-pin wet mate connector taught by Biester et al. to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 7, Biester et al. disclose as stated above. Biester et al. also disclose the at least one wet mating connector does not include any connection member allocated to a dedicated incoming signal wire  (¶[0372] The ends of each electrical jumper 1254 are terminated with a multi-pin ROY wet mate connector).

Regarding claim 8, Biester et al. disclose as stated above. Biester et al. also disclose the power cable is a cable that does not include a dedicated incoming signal wire (subsea umbilical 68 in Fig. 2).

Regarding claim 10, Biester et al. disclose as stated above. Biester et al. also disclose the valve actuator module comprises a single wet mating connector connectable to a single power cable (¶[0372] Electrical jumpers 1254 from the electrical distribution skid 1030 carry the 300 VDC supply for the subsea trees 1020 and a screened communications
cable to provide instructions to control pods 1080. The ends of each electrical jumper 1254 are terminated with a multi-pin ROY wet mate connector).

Regarding claim 11, Biester et al. a communication system for determining operation of at least one subsea actuator member, comprising: 
at least one actuator member operating responsive to a motor drive unit to thereby actuate a control valve disposed at a subsea location (¶[0023] One type of electrical device may comprise an actuator for valves, chokes, and other closure members. The actuator comprises an electric motor being powered by second DC voltage at the remote location); 
a power line modem (¶[0095] the direct voltage is transmitted through coaxial conductors in the subsea umbilical 68. Additionally, data signals may be modulated onto the direct voltage via a suitable data modulation device 74, such as a modem or similar device; ¶[0096] At the sea floor 66 or below the surface 64 of the sea, a demodulation of the data signals occurs using a suitable data modulation device 84, again such as a modem) in a housing that houses the motor drive unit (84 in Fig. 2) and that provides a control signal that determines operation of the motor drive unit responsive to received power signals (¶[0010] The control and actuation device 6 includes at least one motor actuation device 11 and a control system 12. The various motors, as electrical devices 2, can be used subsea for the actuation of valves, BOPs (blow-out preventers) and similar equipment used for the production of oil or gas at the sea floor); and 
a wet mating connector of the housing that includes a plurality of electrical connection members (¶[0372] Pig-tail conductors 1240 provide inputs to bullnoses 1250, which convert the high voltage from umbilical 1040 to lower voltage current. This lower voltage current is then passed along electrical jumpers 1254 to electric control pods 1080 mounted on subsea trees 1020. Electrical jumpers 1254 from the electrical distribution skid 1030 carry the 300 VDC supply for the subsea trees 1020 and a screened communications cable to provide instructions to control pods 1080. The ends of each electrical jumper 1254 are terminated with a multi-pin ROY wet mate connector), wherein the at least one wet matting connector includes redundant pairs of pins configured to convey the power signals (¶[0372] a multi-pin ROV wet mate connector). Biester et al. disclose all the limitations, as stated above, except for expressly teaching the redundant pairs of pins comprising a first pin pair including a first supply pin and a first return pin, and a second pin pair including a second supply pin and a second return pin. However, providing supply and return path to convey the power signal is a common general knowledge in the art, which comes within the scope of the customary practice followed by persons skilled in the art. Therefore, it would have been obvious to one ordinary skill in the art , before the effective filing date of the claimed invention, to use such known technique of providing supply and return path to convey the power signal with the system of Biester et al. and to arrive at the claimed invention with a reasonable expectation of success based on the common general knowledge. 

Regarding claim 13, Biester et al. disclose as stated above, except for expressly teaching wherein only a positive supply contact and a return supply contact for each motor drive unit in the housing are provided at the wet mating connector. However, the additional features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways to provide contact at the wet mating connector, to reach at the claimed invention with a reasonable expectation of success.
 
Regarding claim 14, Biester et al. disclose as stated above. Biester et al. also disclose wherein the control signal from the power line modem is connected directly or indirectly to the respective motor drive unit (¶[0095] the direct voltage is transmitted through coaxial conductors in the subsea umbilical 68. Additionally, data signals may be modulated onto the direct voltage via a suitable data modulation device 74, such as a modem or similar device; ¶[0096] At the sea floor 66 or below the surface 64 of the sea, a demodulation of the data signals occurs using a suitable data modulation device 84, again such as a modem).  

Regarding claim 15, Biester et al. disclose an apparatus for controlling one or more valves, comprising: 
a valve actuator module (¶[0023] The control and actuating assembly is electrically connected to the one or more electrical devices for the supply of preferably DC voltage. One type of electrical device may comprise an actuator for valves, chokes, and other closure members. The actuator comprises an electric motor being powered by second DC voltage at the remote location ; ¶[0374]] The subsea electronic module also controls the operation of the actuated valves on subsea tree 1020 upon receipt of a command signal from master control station 1100 (see FIG. 32)) comprising: 
at least one wet mating connector comprising at least one input electrical connection member on an outer surface and connected to a power cable, the at least one input electrical connection operable to receive a plurality of signals from which a power signal and a data signal are derivable (80 in Fig. 2; ¶[0023] The control and actuating assembly is electrically connected to the one or more electrical devices for the supply of preferably DC voltage; ¶[0373] Electrical connections between the control pods 1080 and subsea trees 1020 are made remotely using wet-mate electrical connectors through a pod mounting base), wherein the at least one wet matting connector includes redundant pairs of pins configured to convey the power signal (¶[0372] a multi-pin ROV wet mate connector);
at least one signal processing member in electrical and/or data communication with each of the at least one input electrical connection members that is operable to at least partly separate the power signal and the data signal (¶[0087] The control and actuation assembly 80 is positioned below the sea surface 64 and, for example, on the sea floor 66. It comprises a data modulation device 84 for demodulation of the data transmitted through the subsea umbilical 68); and 
at least one motor configured to actuate at least one the one or more valves using the power signal (¶[0010] The control and actuation device 6 includes at least one motor actuation device 11 and a control system 12. The various motors, as electrical devices 2, can be used subsea for the actuation of valves, BOPs (blow-out preventers) and similar equipment used for the production of oil or gas at the sea floor); 
wherein the power signal is modulated responsive to the data signal (¶[0087] The control and actuation assembly 80 is positioned below the sea surface 64 and, for example, on the sea floor 66 It comprises a data modulation device 84 ... also for the modulation of appropriate data onto the voltage transmitted through the subsea umbilical 68 when such data is transmitted in the reverse direction from the control and actuation assembly 80 to the supply and control assembly 70), and
wherein the valve actuator module is releasable (¶[0023] The actuator also includes an electrically activated system operable to release the first volute spring so as to allow the rotating spindle to move in the direction opposite the direction of advance rotation. The system further includes an emergency release unit operable to move the actuator element in the direction opposite the feed direction when the DC voltage is interrupted) 

    PNG
    media_image1.png
    668
    504
    media_image1.png
    Greyscale

Biester et al. disclose all the limitations, as stated above, except for expressly teaching wherein the at least one wet matting connector includes redundant pairs of pins configured to convey the power signals, the redundant pairs of pins comprising a first pin pair including a first supply pin and a first return pin, and a second pin pair including a second supply pin and a second return pin. However, providing supply and return path to convey the power signal is a common general knowledge in the art, which comes within the scope of the customary practice followed by persons skilled in the art. Therefore, it would have been obvious to one ordinary skill in the art , before the effective filing date of the claimed invention, to use such known technique  of providing supply and return path to convey the power signal with the system of Biester et al. and to arrive at the claimed invention with a reasonable expectation of success based on the common general knowledge.

Regarding claim 16, Biester et al. disclose as stated above. Biester et al. also disclose the at least one signal processing member comprises a modem member and/or a diplexer member (modem 84 in Fig. 2).

Regarding claim 17, Biester et al. disclose as stated above. Biester et al. also disclose the data signal separated by the at least one signal processing member is transmitted from the at least one signal processing to a controller member which is operable to send the data signals to a motor driving member to thereby modulate the power signals (¶[0010] The control and actuation device 6 includes at least one motor actuation device 11 and a control system 12; ¶[0087] It comprises a data modulation device 84 for demodulation of the data transmitted through the subsea umbilical 68).
Regarding claim 18, Biester et al. disclose as stated above, except for expressly teaching the power signal is transmitted from the at least one signal processing member to the motor driving member. However, Biester et al. disclose the power signals are transmitted to the motor driving member (¶[0023] The control and actuating assembly is electrically connected to the one or more electrical devices for the supply of preferably DC voltage. One type of electrical device may comprise an actuator for valves, chokes, and other closure members. The actuator comprises an electric motor. being powered by second DC voltage at the remote location). The additional feature of using signal processing member to transmit the power merely define one of several straightforward possibilities, which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR, the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention to use system of Biester et al. and try to choose from a finites number of ways to transmit power, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 19, Biester et al. disclose as stated above. Biester et al. also disclose the signal from which the power and data signals are derivable is provided to the at least one electrical input port from a subsea control module (SCM) and/or a power and communications distribution module (PCDM) (control and actuation assembly 80 in Fig. 2).

Regarding claim 20, Biester et al. disclose as stated above. Biester et al. also disclose the signal from which the power and data signals are derivable is provided to the at least one electrical input port from a floating facility (surface platform 1010 in Fig. 31; Electrical control and supply system 60 in Fig. 2).

    PNG
    media_image2.png
    457
    683
    media_image2.png
    Greyscale


Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).


Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”
For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631